2uu83402 department of the treasury internal_revenue_service washington d c uniform issue list may tax_exempt_and_government_entities_division legend taxpayer p institution x institution y ira m account n amount a amount b date date dear this is in response to your request dated date as supplemented by correspondence dated date in which your authorized representative on your behalf requests a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer p age represents through her authorized representative that she received a distribution of amount a from her ira account ira m on date taxpayer p asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to the effects of her physical and mental conditions which impaired her ability to make sound financial decisions medical documentation submitted indicates that during and after the 60-day period beginning on date taxpayer p was experiencing physical and mental problems that impaired her ability to make decisions and to cope with daily life taxpayer p represents that as a result of her physical and mental problems during this period she became confused and believed that the rollover period for her ira wa sec_90 page of 2uu83 402i further represents that on date days after institution y informed taxpayer p that the 60-day rollover period had days instead of days taxpayer p date she went to institution y intending to deposit the check from institution x into a rollover ira expired but nevertheless accepted the deposit subsequently after being advised by her cpa that the deposit would be treated as an excess ira contribution taxpayer p transferred amount a n a new segregated non-ira account taxpayer p also represents that during the one-year period ending on date she did not receive any other amount from an ira that was not includible in gross_income because of the application of sec_408 of the code plus earnings equal to amount b from the rollover ira to account based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount a sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 2uu53 page of sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer p is consistent with her assertion that her failure to roll over the distribution within the 60-day rollover period prescribed by sec_408 of the code was a result of the effects of her physical and mental condition which impaired her ability to make sound financial decisions further taxpayer p’s action in attempting to roll over amount a on date was consistent with her belief that the rollover period wa sec_90 days therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira m taxpayer p is granted a period of days from the issuance of this ruling letter to contribute amount a into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount a will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling is based on the assumption that ira m met the requirements of code sec_408 at all relevant times no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page of pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative 2uu554u2i if you wish to inquire about this ruling please contact id at - _ please address all correspondence to se t ep ra t4 sincerely yours om ake leal hi donzell employee_plans technical group ffflejohn manager enclosures deleted copy of ruling letter notice of intention to disclose
